NOTE: This order is r1onprecedential.
United States Court of AppeaIs
for the Federal Circuit
GENERAL DYNA.MICS CORPORATION,
Appellant, 1
V.
LEON E. PANETTA, SECRETARY OF DEFENSE,
Appellee. '
2012-1249 .
Appea1 from the Arn:1ed Se1'ViCeS B0ard of Contract
Appeals in no. 56744, Administrative Judge Robert 'l`.
Peacock.
ON MOTION
ORDER
Genera1 Dynamics Corp0ration moves to stay the
briefing schedu1e. The Secretary of Defense opposes.
Genera1 Dynamics replies
Upon consideration thereof
IT IS ORI)ERED THATZ

GEN'ERAL DYNAMICS V. DEFENSE
2
The motion is denied General Dynamics’s brief is
due within 60 days from the date of filing of this order.
FoR THE CoURT
 1 1  lsi Jan Horbal_\g
Date Jan Horbaly
cc: Paul M. Smith, Esq.
S
David F. D’Alessandris, Esq.
Clerk
FlLED
U.S. COURT 0F APFEALS FOR
THE FEDEHAL C!RCUlT
APR 'I'|ZU1Z
_ .nmuonsAw
CLEBK